NOTICE                          NO. 5-05-0154
 Decision filed 08/16/06. The text of
 this decision may be changed or                     IN THE
 corrected prior to the filing of a
 Petition   for    Rehearing   or   the   APPELLATE COURT OF ILLINOIS
 disposition of the same.
                             FIFTH DISTRICT
______________________________________________________________________
In re HANNAH C., Alleged to Be a Person           ) Appeal from the Circuit Court of
Subject to Involuntary Admission                  ) Madison County.
                                                  )
(The People of the State of Illinois, Petitioner- ) No. 05-MH-03
Appellee, v. Hannah C., Respondent-               )
Appellant).                                       ) Honorable Clarence W. Harrison II,
                                                  ) Judge, presiding.
________________________________________________________________________

            JUSTICE GOLDENHERSH delivered the opinion of the court:

            The State filed a petition for the involuntary treatment of Hannah C., a patient at the

Gateway Regional Medical Center. After a hearing, the circuit court of Madison County
found that Hannah C. was subject to involuntary treatment under the Mental Health and

Developmental Disabilities Code (Code) (405 ILCS 5/2-107.1 (West 2004)). Hannah C.

raises numerous issues on appeal, including whether the trial court erred by selectively

authorizing only a part of her treatment plan. We reverse.

            Hannah C. makes several unconvincing arguments.            Contrary to Hannah C.'s

contention, the record indicates that she had sufficient actual notice of the petition and that
she did not suffer prejudice from the denial of a continuance. See In re R.W., 332 Ill. App.
3d 901, 905, 775 N.E.2d 602, 605 (2002); cf. In re Jill R., 336 Ill. App. 3d 956, 962-64, 785
N.E.2d 46, 51-52 (2003). Furthermore, the record contains clear and convincing evidence
that Hannah C. was a candidate for involuntary treatment. See 405 ILCS 5/2-107.1 (West

2004). The court was presented with testimony from a psychiatrist calling for the involuntary
administration of treatment. The court also observed Hannah C. From this record, the court

could easily determine that Hannah C.'s ability to function was deteriorating and that she

                                                       1
exhibited threatening behavior. See 405 ILCS 5/2-107.1(a-5)(4)(B) (West 2004); In re
Gwendolyn N., 326 Ill. App. 3d 427, 428, 760 N.E.2d 575, 576 (2001); In re Perona, 294 Ill.

App. 3d 755, 766, 690 N.E.2d 1058, 1066 (1998). The involuntary administration of
treatment would not violate Hannah C.'s rights, because her health was at risk and she was a
danger to others. See In re Robert S., 213 Ill. 2d 30, 47, 820 N.E.2d 424, 434 (2004); In re

C.E., 161 Ill. 2d 200, 213, 641 N.E.2d 345, 351 (1994); Washington v. Harper, 494 U.S. 210,
221, 108 L. Ed. 2d 178, 198, 110 S. Ct. 1028, 1036 (1990).
       The court did err, however, in the order for treatment. The court ordered the

administration of psychotropic medications but struck a part of the treatment plan sought in

the petition.   The petition and affidavit for involuntary admission requested the
administration of specific dosages of Risperdal and, if ineffective, then Haldol. The court

struck the alternative of Haldol. The Illinois Supreme Court has proscribed such selective

authorization of a treatment plan. In re Mary Ann P., 202 Ill. 2d 393, 405, 781 N.E.2d 237,

244 (2002), overruling In re Nancy M., 317 Ill. App. 3d 167, 178, 739 N.E.2d 607, 616
(2000).

       In In re Mary Ann P., the petition listed six different medications. Zeprexa was listed

as the first choice. Five other medications, including Haldol, were listed as alternatives. A
jury returned a general verdict for involuntary treatment. The appellate court reversed,

finding that the jury was required to specify in its verdict form which medications it deemed
more beneficial than harmful. The supreme court reversed the appellate court. In re Mary
Ann P., 202 Ill. 2d at 414, 781 N.E.2d at 249.

       The supreme court rejected the practice of selective authorization. In re Mary Ann P.,
202 Ill. 2d at 405, 781 N.E.2d at 244. The court found this to be a matter of statutory
construction. Under the Code, the involuntary administration of treatment may only be

authorized when there is clear and convincing evidence "[t]hat the benefits of the treatment

                                              2
outweigh the harm." 405 ILCS 5/2-107.1(a-5)(4)(D) (West 2004). The court held that the
fact finder should weigh the benefits of the treatment plan as a whole and not evaluate the

specific medications in each plan. The court found that selective authorization was contrary
to the legislative history and plain language of the Code:
       "Nothing in the language of section 2-107.1 indicates that where the treatment

       involves more than one medication, the legislature intended the jury to parse the
       treatment and choose among the various medications. Similarly, nothing in the
       language of section 2-107.1 indicates that the legislature intended treatment orders to

       authorize something less than what the treating physician has prescribed.

       Accordingly, where, as here, the recommended treatment consists of multiple
       medicationsBsome to be administered alternatively, some to be administered in

       combination, and some to be administered only as needed to counter side effectsBit is

       only this treatment, in its entirety, that may be authorized." In re Mary Ann P., 202
Ill. 2d at 405-06, 781 N.E.2d at 245.
       The court also observed that selective authorization contravenes public policy, stating:

       "Construing the statute to permit selective authorization of only certain medications

       would permit the jury to substitute a treatment different from the one recommended
       by the testifying physician and set forth in the petition. As this court has recognized,

       however, the diagnosis and treatment of mental health disorders is a ' "highly
       specialized area of medicine which is better left to the experts." ' [In re] C.E., 161 Ill.
2d at 229[, 641 N.E.2d at 358], quoting In re Ingersoll, 188 Ill. App. 3d 364, 368[,

       544 N.E.2d 409, 412] (1989). Indeed, section 2-107.1 vests the physician authorized
       to administer the involuntary treatment 'complete discretion' not to administer the
       treatment. 405 ILCS 5/2-107.1(a-5)(6) (West 2000). It is thus not for the trial court

       or the jury to 'develop a course of treatment and then dictate that course to the treating

                                                3
       physician. That would constitute role reversal.' In re Gwendolyn N., 326 Ill. App. 3d
427, 431[, 760 N.E.2d 575, 579] (2001). In the words of amici curiae, allowing the

       layperson jury to determine which of the various medications should be involuntarily
       administered 'dangerously approaches the practice of medicine.' Certainly the
       legislature could not have intended such an unreasonable result." (Emphasis in

       original.) In re Mary Ann P., 202 Ill. 2d at 406, 781 N.E.2d at 245.
       The State points out that the stance taken by Hannah C. is contrary to the position of
the respondent in In re Mary Ann P. In In re Mary Ann P., the respondent was calling for

mandatory selective authorization, whereas the State was asserting that a general verdict was

sufficient. In this case, Hannah C. is criticizing selective authorization and the State is
advocating its benefits. We are aware of the irony that Hannah C. is challenging an order

that appears to be less intrusive than the treatment requested by the State. Nonetheless, we

find that In re Mary Ann P. controls our decision.

       We hold that the factual distinctions from In re Mary Ann P. are irrelevant. The
directive of In re Mary Ann P. is clear: courts should not engage in selective authorization.

The language of the Code is the same regardless of whether the State or a respondent raises

the issue of selective authorization. And although the treatment plan in the court's order
could arguably be seen as less intrusive than the treatment plan requested in the petition, In re

Mary Ann P. makes clear that the institutionalized are best protected by leaving the scope of
treatment plans to medical practitioners rather than lay people.
       Similarly, the fact that Haldol was listed as an alternative in the petition does not

affect our decision. In In re Mary Ann P., the treatment plan also had a first choice and
alternatives. The supreme court saw no consequence in this classification. The court stated
that even though some medication was "to be administered alternatively," "it is only this

treatment, in its entirety, that may be authorized." In re Mary Ann P., 202 Ill. 2d at 405, 405-

                                               4
06, 781 N.E.2d at 245, 245.
       We are compelled to address this case despite the fact the trial court's order has

expired. Although neither party raises the issue, this case is moot. Nonetheless, we find that
the public-interest exception calls for our review. In re Louis S., 361 Ill. App. 3d 774, 777,
838 N.E.2d 226, 230 (2005). Similar to In re Mary Ann P., this case raises a question of a

public nature that is likely to recur. In re Mary Ann P., 202 Ill. 2d at 402, 781 N.E.2d at 242;
see In re John R., 339 Ill. App. 3d 778, 785, 792 N.E.2d 350, 356 (2003). The final criterion
for the application of the public-interest exception is the desirability of an authoritative

determination for the purpose of guiding public officers. In re Louis S., 361 Ill. App. 3d at

777, 838 N.E.2d at 230. By addressing this case, we hope to eliminate any confusion caused
by a respondent contesting selective authorization. In light of the pronouncements made in

In re Mary Ann P., there should be no distinction based on which party is contesting selective

authorization. Public policy and the language of the Code instruct us against selective

authorization, no matter which party complains on appeal.
       In re Mary Ann P. dictates our decision. The supreme court found that selective

authorization is contrary to the plain language and legislative history of the Code. The court

denounced selective authorization as dangerously approaching the practice of medicine.
       Accordingly, the judgment of the circuit court of Madison County is hereby reversed.



       Reversed.



       McGLYNN and WELCH, JJ., concur.




                                               5
                                           NO. 5-05-0154
                                              IN THE

                                APPELLATE COURT OF ILLINOIS
                                  FIFTH DISTRICT
___________________________________________________________________________________
      In re HANNAH C., Alleged to Be a Person           ) Appeal from the Circuit Court of
      Subject to Involuntary Admission                  ) Madison County.
                                                        )
      (The People of the State of Illinois, Petitioner- ) No. 05-MH-03
      Appellee, v. Hannah C., Respondent-               )
      Appellant).                                       ) Honorable Clarence W. Harrison II,
                                                        ) Judge, presiding.
___________________________________________________________________________________

Opinion Filed:   August 16, 2006
___________________________________________________________________________________

Justices:           Honorable Richard P. Goldenhersh, J.

                 Honorable Stephen P. McGlynn, J., and
                 Honorable Thomas M. Welch, J.,
                 Concur
___________________________________________________________________________________
Attorney         Anthony E. Rothert, Staff Attorney, Legal Advocacy Service, Guardianship and
for              Advocacy Commission, Metro East Regional Office, 4500 College Avenue, Suite 100,
Appellant        Alton, IL 62002
___________________________________________________________________________________

Attorneys        Hon. William A. Mudge, State's Attorney, Madison County Courthouse, 157 N. Main
for              Street, Edwardsville, IL 62025; Norbert J. Goetten, Director, Stephen E. Norris,
Appellee         Deputy Director, Sharon Shanahan, Contract Attorney, Office of the State's Attorneys
                 Appellate Prosecutor, 730 E. Illinois Hwy. 15, Suite 2, P.O. Box 2249, Mt. Vernon,
                 IL 62864
___________________________________________________________________________________